DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
                          Information Disclosure Statements
There Information Disclosure Statements (IDS) filed on 9/23/2020 and 7/6/2021 has been acknowledged. 
Office Note: However, 3 of the references appear not related to the claimed subject any matter in any way. The Office has lined through these and not considered them since they appear to not be related to the claimed subject matter and further since applicant did not state where in the references there was relevance. If applicant wants the Office to consider these, please state what parts are relevant to the claimed subject matter.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware of, in the specification.	

                                       Status of Application
Claims 1, 3-5, 7-9, 11-13, 15-17, 19-20, and 22-25 are pending. Claims 1, 9, and 17 are the independent claims. Claims 2, 6, 10, 14, and 18 have been previously cancelled. Claim 21 has been cancelled. Claims 1, 9, and 17 have been amended. This Non-Final Office action is in response to the “Amendments and Remarks” received on 8/16/2021.
Response to Arguments/Remarks
	With respect to Applicant’s remarks filed on 8/16/2021; Applicant's “Amendments and Remarks” have been fully considered. Applicant’s remarks will be addressed in sequential order as they were presented.
Office Note: Since applicant has cancelled claims 2, 6, 10, 14, 18, and 21 all rejections and objections pertaining thereto are now considered moot.
With respect to the Claim Objections for claims 8, 16, and 21-25 applicants “amendments and remarks” have been considered and found persuasive. Therefore the Claim Objections have been withdrawn.
	With respect to the Claim rejections under 35 U.S.C. § 103, applicants “amendments and remarks” have been considered and found persuasive. Therefore the Claim rejections under 35 U.S.C. § 103 have been withdrawn.
It is the Office’s stance that all of applicant arguments have been considered and the rejections remain.
Allowance
CLAIM INTERPRETATION
During examination, claims are given the broadest reasonable interpretation consistent with the specification and limitations in the specification are not read into the claims. See MPEP §2111, MPEP §2111.01 and In re Yamamoto et al., 222 USPQ 934 10 (Fed. Cir. 1984). Under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. See MPEP 2111.01 (I). It is further noted it is improper to import claim limitations from the specification, i.e., a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment. See 15 MPEP 2111.01 (II).
A first exception to the prohibition of reading limitations from the specification into the claims is when the Applicant for patent has provided a lexicographic definition for the term. See MPEP §2111.01 (IV). Following a review of the claims in view of the specification herein, the Office has found that Applicant has not provided any lexicographic definitions, either expressly or implicitly, for any claim terms or phrases with any reasonable clarity, deliberateness and precision. Accordingly, the Office concludes that Applicant has not acted as his/her own lexicographer.
A second exception to the prohibition of reading limitations from the specification into the claims is when the claimed feature is written as a means-plus-function. See 35 U.S.C. §112(f) and MPEP §2181-2183. As noted in MPEP §2181, a three prong test is used to determine the scope of a means-plus-function limitation in a claim: 
the claim limitation uses the term "means" or "step" or a term used as a substitute for "means" that is a generic placeholder (also called a nonce term or a 
the term "means" or "step" or the generic placeholder is modified by functional language, typically, but not always linked by the transition word "for" (e.g., "means for") or another linking word or phrase, such as "configured to" or "so that" 
the term "means" or "step" or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

The Office has found herein that none of the claims contain limitations of means or means type language that must be analyzed under 35 U.S.C. §112 (f). 
Allowable Subject Matter
With respect to Claims 1, 3-5, 7-9, 11-13, 15-17,19-20, and 22-25: Claim 1, 9, and 17 have been found to contain allowable subject matter. Any claims that depend there from are also found to contain allowable subject matter due to their dependency on the allowable subject matter.
Reasons for Allowance
The allowable subject matter found in the Claims 1, 9, and 17 that has not been found to have been anticipated or taught in the prior art, in combination with the other claim limitations is as follows:  “shifting the entire first reference trajectory including at least a first starting point of the first reference trajectory laterally from a current location of the ADV based on the lane shifting correction to generate a second reference trajectory comprising a second starting point, wherein the first starting point corresponds to the current state of the ADV and the second starting point is different from the first starting point; and controlling the ADV according to the second reference trajectory to change lanes from the source lane to the target lane, wherein controlling the ADV comprises: 
The closest prior art of reference is Lee (United States Patent Publication 2016/0090087). Lee is also vehicle control system, however Lee does not specifically state a system with the limitations as cited above.
Another prior art of reference is Chen et al. (United States Patent Publication 2019/0212749). Chen is also system and method for guiding vehicles, however Chen does not specifically state the limitations as cited above.
Both of these references either independently or in combination fail to anticipate or teach the limitations as cited above in combination with the other claimed limitations. Therefore Claims 1, 9, and 17 contain allowable subject matter and any claims that depend there from are also found to contain allowable subject matter.
Prior Art (Not relied upon)
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is disclosed on PTO form 892 attached with this office action.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESS G WHITTINGTON whose telephone number is (571)272-7937.  The examiner can normally be reached on 7-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JESS WHITTINGTON/Examiner, Art Unit 3669